           Case 1:18-cv-01093-RP Document 24 Filed 12/05/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
September Davis                                    §
                                                   §
vs.                                                §      NO: AU:18-CV-01093-RP
                                                   §
United Health Services                             §

                                              ORDER


        The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear
 for a final pretrial conference on Friday, January 10, 2020 at 04:00 PM in the United States
 Courthouse, Courtroom #4, Fifth Floor, 501 West 5th Street, Austin, Texas.
        The parties should consult Local Rules CV-16(e)–(f) regarding matters to be filed in advance
of the final pretrial conference. Each party is expected to file the materials required by Local Rule
CV-16(e) as one electronic document, styled as a “Notice to the Court,” with each of the 10
submissions identified in the Local Rules (as applicable) attached as an exhibit to that electronic
document. If a party deems it necessary to file any of those submissions under seal, it may file one
separate electronic document, styled as a “Motion for Leave to File Under Seal,” and attach those
submissions as exhibits. Any such motion should explain in detail why sealing the attached exhibits
is necessary. Similar expectations govern the submissions required by Local Rule CV-16(f).


        SIGNED on 5th day of December, 2019.



                                                       ______________________________
                                                       ROBERT PITMAN
                                                       UNITED STATES DISTRICT JUDGE
